DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/140,971, filed on January 4, 2021.

Information Disclosure Statement
The information disclosure statements filed January 5, 2021 and June 9, 2021 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on January 4, 2021.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract 

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because throughout the abstract, it contains run on sentences, which is improper language for the abstract.  The applicant should correct all instances of run on sentences, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Pat Num 9,444,155, herein referred to as Chen).  Chen discloses a terminal connector for clamping conductors of two electrical wires respectively, thereby providing a terminal connector with improved actuation structure that releases and locks the electrical wires (Col 2, lines 1-5).  Specifically, with respect to claim 1, Chen discloses an electrical terminal clamp (2, Fig 2) comprising a contact cage (21, 24, left and right  by a reaction bearing (2311) that extends from the second contact side wall (right 23) in the conductor insertion direction (front to back of 1, Fig 2).   With respect to claim 3, Chen discloses that the at least one clamping spring (2312) or the reaction bearing (2311) include tool engagement devices (two 3’s) configured to open the clamping device (231, Col 4, lines 51-59).   With respect to claim 4, Chen discloses that the guide arm (located 241) includes a free end (Fig 4) that is oriented away from the contact ceiling (24, Col 4, lines 1-3) and that is arranged upstream of the tool engagement devices (two 3’s) in the conductor insertion direction (front to back of 1, Fig 2).   With respect to claim 5, Chen discloses that the at least one clamping spring (2312) or the reaction bearing 2311) support the guide arm (located at 241, Fig 2).   With .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pat Num 9,444,155) in view of Jin et al (Pub Num 2016/0049745, herein referred to as Jin).  Chen discloses a terminal connector for clamping conductors of two electrical wires respectively, thereby providing a terminal connector with improved actuation structure that releases and locks the electrical wires (Col 2, lines 1-5), as disclosed above with respect to claim 1.  Specifically, with respect to claim 7, Chen discloses that the contact ceiling (24) is attached at the first contact side wall (left 23) and the second contact side wall exclusively at both sides of the contact ceiling (24, Fig 2).  With respect to claim 8, Chen discloses the electrical terminal clamp (2) comprising a contact ceiling (24), wherein the guide arm (241) is attached exclusively to the contact ceiling (24, Fig 2).
	However, Chen doesn’t necessarily disclose the contact ceiling being attached at the first contact side wall or the second contact side wall exclusively at one side of the contact ceiling (claim 7), nor the contact ceiling being configured in two components with a separation gap there between oriented in the conductor insertion direction (claim 8).
	Jin teaches a terminal connector (Figs 1-12) for clamping conductors of electrical wires, thereby minimizing the fatigue of a lever that is pressed in order to release the lock and that can keep the degree of separation of the wires consistent by maintaining a consistent lowered height when the lever is pressed to lock or release the wires 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical terminal clamp of Chen to comprise the contact ceiling being two separate parts having a gap there between configuration as taught by Jin because Jin teaches that such a configuration provides a terminal connector (Figs 1-12) for clamping conductors of electrical wires, thereby minimizing the fatigue of a lever that is pressed in order to release the lock and that can keep the degree of separation of the wires consistent by maintaining a consistent lowered height when the lever is pressed to lock or release the wires (Paragraph 6) and since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
	With respect to claim 7, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to modify modified Chen to comprise the contact ceiling to be attached to either a first contact wall or a second contact wall at one side of the modified Chen contact ceiling, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various electrical terminal clamps.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
November 9, 2021